Citation Nr: 1112457	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Agent Orange exposure.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy due to an allergic reaction to medication.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a brain disorder, to include encephalopathy, due to an allergic reaction to medication.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a total colostomy and ileostomy due to an allergic reaction to medication.

5.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1968 and from December 1985 to April 1986.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The issue of entitlement to service connection for a low back disorder is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.

2.  The medical evidence of record does not show that the Veteran has a current diagnosis of disability which is presumed to be related to Agent Orange exposure.

3.  The evidence of record does not show that the Veteran has peripheral neuropathy that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

4.  The evidence of record does not show that the Veteran's brain disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

5.  The evidence of record does not show that the Veteran's a total colostomy and ileostomy were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSIONS OF LAW

1.  A disability may not be presumed to have been incurred in active military service due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for a brain disorder, to include encephalopathy, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a total colostomy and ileostomy have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in August 2004 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in February 2007, March 2008, and December 2008, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his 38 U.S.C.A. § 1151 claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  

In a January 2011 Appellant's Post-Remand Brief, the Veteran's representative argued that VA needed to request medical quality-assurance records in order to satisfy its duty to assist the Veteran.  However, no specific records pertinent to the Veteran's claim have been identified which are not already associated with the claims file, and the Board finds that VA does not need to request quality-assurance records from the VA medical center (VAMC) in order to satisfy its duty to assist.  Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) ("such an assertion is at odds with a statutory scheme requiring that the claimant adequately identify relevant records that the claimant wishes the Secretary to obtain.").  Moreover, such records are protected from disclosure by a confidentiality statute and may only be disclosed in limited circumstances, circumstances which have not been shown to exist in the context of the current claim.  38 U.S.C.A. § 5705 (West 2010).

The representative asserts that a pertinent provision of the current VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality Assurance Investigative Reports" (which replaced previous M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), is invalid.  That manual provision, which bars the use of quality-assurance investigative reports in the adjudication of claims under 38 U.S.C.A. § 1151, is consistent with 38 C.F.R. § 17.508(a) (2010), which requires specific authorization for VA personnel to gain access to quality-assurance documents, and does not provide such authorization for adjudicative personnel.  The Board does not have the authority to invalidate or ignore VA regulations or adjudicative manuals.  See 38 U.S.C.A. § 7104(c) (West 2010) (Board is bound in its decisions by the regulations of the department and instructions of the Secretary).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Agent Orange Exposure

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, including peripheral neuropathy, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).  However, acute and subacute peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran claims that he was exposed to Agent Orange during military service and has made a general claim that this exposure may have impacted his numerous medical problems which began in 2003 and 2004.  To the extent that the Veteran claims service connection for the exposure to Agent Orange itself, such a claim must be denied as it does not constitute a disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, simple exposure to Agent Orange, without a resulting disability, is not a condition for which service connection can be granted.

To the extent that the Veteran claims that he has peripheral neuropathy, a brain disorder, and residuals of a total colostomy and ileostomy secondary to exposure to Agent Orange, the evidence of record shows that the Veteran was awarded the National Defense Service Medal, Vietnam Service Medal with three stars, and Vietnam Campaign Medal.  This evidence confirms that the Veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.

With respect to the claims on appeal, the medical evidence of record does not show that the Veteran has a current diagnosis of disability for which presumptive service connection is warranted under 38 C.F.R. § 3.309(e).  While the Veteran reports that he currently experiences peripheral neuropathy, he has repeatedly stated that the peripheral neuropathy began in December 2003.  As noted above, while acute and subacute peripheral neuropathy are presumptive disorders under 38 C.F.R. § 3.309(e), for the purposes of 38 C.F.R. § 3.309(e), the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note (2).  The Veteran himself reported that his peripheral neuropathy began in December 2003, over 35 years after his last presumptive exposure to an herbicide agent.  Accordingly, the Veteran's symptoms cannot be considered acute or subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  In addition, encephalopathy and gastrointestinal disorders are not diseases which are deemed associated with herbicide exposure, under VA law.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).  Accordingly, presumptive service connection for peripheral neuropathy, a brain disorder, and residuals of a total colostomy and ileostomy is not warranted under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records are negative for any diagnosis of peripheral neuropathy, a brain disorder, or a gastrointestinal disorder.  After separation from military service, there is no medical evidence of peripheral neuropathy, a brain disorder, or a gastrointestinal disorder prior to December 2003.

The preponderance of the evidence of record does not show that the Veteran has a current diagnosis of peripheral neuropathy, a brain disorder, or a gastrointestinal disorder which is directly related to military service.  There is no evidence of record that any of these disorders were diagnosed during active military service.  While the Veteran reports current diagnoses of these disorders, he reports that they did not exist prior to December 2003 and he specifically relates them to an allergic reaction to a medication he was given at that time.  Furthermore, there is no medical evidence of record which directly relates any currently diagnosed peripheral neuropathy, brain disorder, or gastrointestinal disorder to military service.  

Accordingly, there is no evidence of record which directly relates any currently diagnosed peripheral neuropathy, brain disorder, or gastrointestinal disorder to military service.  As such, service connection for peripheral neuropathy, a brain disorder, and residuals of a total colostomy and ileostomy is not warranted on a direct basis.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 U.S.C.A. § 1151 Claims

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a veteran, disability resulting from VA hospital care furnished the veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the provisions of 38 U.S.C.A. § 1151, for additional disabilities which resulted from VA medical treatment provided in December 2003.  Specifically, the Veteran claims that he was given a prescription for hydrochlorothiazide (HCTZ) in December 2003, to which he had an allergic reaction which led to multiple medical problems including peripheral neuropathy, encephalopathy, and a total colostomy and ileostomy.

In a December 13, 2003 VA outpatient medical report, the Veteran complained of hypertension and low back pain.  After physical examination, the assessment included hypertension for which the Veteran was given a prescription for 25 milligrams of HCTZ to be taken by mouth, daily.

A December 22, 2003 VA telephone contact report stated that the Veteran's wife, who was a nurse, had called and reported that she thought that he had had a reaction to the HCTZ medication.  She reported that the Veteran had come home from work the previous day and had slipped and fallen without any memory for the event.  The Veteran's wife reported that she had watched him overnight and that he was oriented to person and place, but not to year and current president.  She also reported that the Veteran's balance was "off" and that his legs were very weak.  The Veteran's wife was instructed to take the Veteran to the emergency room.

A VA medical report dated later the same day stated that the Veteran had been experiencing confusion for the previous day.  After a review of the Veteran's reported symptoms and a physical examination, the diagnoses included hyponatremia, which was classified as a neurologic emergency and treated with hypertonic saline.  The examiner stated that the likely causes included HCTZ, syndrome of inappropriate antidiuretic hormone hypersecretion, and alcohol ingestion.  The Veteran was subsequently admitted for inpatient treatment, until he was discharged on December 25, 2003.  The medical evidence of record shows that numerous medical reports dated from December 22, 2003 to the present stated that the Veteran's hyponatremia was caused by his HCTZ and alcohol use.

A January 5, 2004 VA neurology report reviewed the Veteran's symptoms since December 13, 2003.  After physical and computed tomography examination, the assessment was encephalopathy.

A January 6, 2004 VA neurology report stated that the Veteran had been examined, his chart had been reviewed, and his history had been taken.  After physical examination, the impression was encephalopathy, "most likely" secondary to alcohol withdrawal and "possibly" secondary to metoprolol.  The medical evidence of record shows that numerous medical reports dated from January 6, 2004 to the present stated that the Veteran's encephalopathy was caused by alcohol withdrawal.

A February 4, 2004 VA medical report stated that the Veteran complained of passing bright red blood per rectum for the previous three days.  After physical examination, the assessment was lower gastrointestinal bleed.  The Veteran was admitted for inpatient treatment.  A VA medical report dated the same day stated that the Veteran had hyponatremia secondary to alcohol, and had a "severe allergic reaction [to HCTZ] with resulting [seizure disorder]."

On February 5, 2004, the Veteran underwent a colonoscopy, which found bleeding diverticula disease in the proximal descending colon.  The Veteran was transferred to the operating room for an emergency colectomy.  The operative report stated that the Veteran underwent a total colectomy with end ileostomy due to a lower gastrointestinal bleed.  The February 2004 VA discharge summary stated that the Veteran had a history of encephalopathy secondary to hyponatremia.

An August 2004 VA medical report stated that the Veteran had a history of a gastrointestinal bleed secondary to diverticulosis.

A November 2004 private medical report stated that the Veteran's medical problems

started when he was found to have elevated blood pressure and placed on [HCTZ].  He evidently had a negative reaction to the [HCTZ] and became hypernatremic. . . .  He was hospitalized with electrolyte imbalance and some other problems.  That was corrected.  He then experienced a [gastrointestinal] bleeding sometime after that.  He had significant blood loss and was found to have diverticulitis.  He required surgery, which consisted of a colectomy and an ileostomy. . . .  During either his hypernatremia episode or his [gastrointestinal] bleeding, he suffered seizures and had brain swelling.

In February 2009, the Veteran underwent a VA brain and spinal cord examination; a VA epilepsy and narcolepsy examination; a VA genitourinary examination; a VA heart examination; a VA hypertension examination; a VA intestines examination; a VA liver, gall bladder, and pancreas examination; and a VA respiratory system examination.  A combined medical opinion covered all of these examination findings for the purposes of addressing whether the Veteran incurred additional permanent disability or increased disability which was attributable to VA medical care.  The examiner stated that the Veteran's hyponatremia, seizures, and demyelination of the pons were attributable to VA medical care, with the rationale that

[t]he [V]eteran did suffer demyelination of the pons as a result of correction of the severe hyponatremia.  The cause of the hyponatremia per medical records was felt to be medication and alcohol abuse related.  The findings on the [magnetic resonance imaging (MRI)] scan show atrophy of the cerebrum and cerebellum.  This is most likely related to alcohol abuse.  The [MRI] also shows evidence of demyelination.  It would require resort to mere speculation to say if the current symptoms of balance problems are related to atrophy of the cerebrum and cerebellum [versus] demyelination.

 . . . the hospitalization on Feb[ruary] 4, 2003 for bowel bleeding . . . [was] not related to VA hospital care, carelessness, medical or surgical care on the part of the VA, negligence, lack of proper skill, error in judgment or similar finding of fault on the part of the [VA] or by an event not reasonably foreseeable.

The correction of the [V]eteran's sodium appears to have been done appropriately given that the [V]eteran was suffering from seizures.

The demyelination also does not represent carelessness caused by medical or surgical care on the part of the VA, negligence, lack of proper skill, error in judgment or similar finding of fault on the part of the [VA] or by an event not reasonably foreseeable.

The examiner based these findings on medical literature regarding demyelination syndrome and sodium levels.

While the evidence shows that the Veteran has current diagnoses of a brain disorder and residuals of a total colostomy and ileostomy, and reports symptoms of peripheral neuropathy, there is no evidence that any of these disorders were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  The medical evidence of record does not show that the Veteran's diagnosed residuals of a total colostomy and ileostomy and reported symptoms of peripheral neuropathy are related to his allergic reaction to HCTZ in any manner.  The medical evidence of record shows that the Veteran's brain disorder is partially due to hyponatremia and partially due to alcohol abuse.  Furthermore, the medical evidence of records shows that the hyponatremia itself is partially due to an allergic reaction to HCTZ and partially to alcohol abuse.  However, there is no medical evidence of any kind that states that any of the Veteran's VA medical treatment was deficient in any manner, to include the prescription of HCTZ or the treatment of his hyponatremia.  The medical evidence of record clearly shows that the Veteran experienced an allergic reaction to HCTZ in December 2003, which at least partly contributed to the development hyponatremia and that hyponatremia, and the treatment thereof, at least partly contributed to the development of a brain disorder.  However, the fact that such incidents occurred is not proof that the Veteran's medical treatment was deficient.  The only medical evidence of record which discusses whether the Veteran's medical treatment was deficient is the February 2009 VA medical opinion section of the combined VA medical examination reports.  That opinion stated that neither the Veteran's brain disorder nor the hospitalization which resulted in the residuals of a total colostomy and ileostomy involved deficiencies or other errors by VA.

The evidence of record demonstrates that both the Veteran and his wife have previously worked as nurses.  Accordingly, their statements must be considered as medical evidence from a medical professional.  However, neither the Veteran nor his wife has ever identified any deficiency or error on the part of VA with respect to the claims on appeal.  They simply state that the Veteran had an allergic reaction to HCTZ which resulted in these disabilities.  While the medical evidence of record substantiates this claim in relation to the Veteran's brain disorder, as stated above simple causation is insufficient to warrant compensation benefits under the provisions of 38 U.S.C.A. § 1151.  As neither the Veteran nor his wife has ever identified any deficiency by VA in the Veteran's treatment, their statements do not constitute medical evidence that the Veteran's medical treatment was deficient in any manner.

Furthermore, the evidence of record shows that the Veteran was provided with proper informed consent for all treatment provided.  While no signed consent is of record for the prescription of HCTZ and the treatment provided for the Veteran's subsequent hyponatremia, documentation of the Veteran's consent is not required for treatment of that type.  38 C.F.R. § 17.32(d) (2010).  Furthermore, as stated above, both the Veteran and his wife are medical professionals for VA purposes and neither has ever alleged that the Veteran did not give proper informed consent for either treatment.  Barring evidence to the contrary, the Board will not presume that the Veteran did not give informed consent for the prescription of HCTZ and the treatment provided for the Veteran's subsequent hyponatremia.  With respect to the February 2004 surgical operation, the evidence of record includes a signed consent form for the operation which specifically lists the risks involved as "bleeding[,] damage to bowel/bladder[,] ostomy[,] infection[,] need for further surgeries[, and] cardiorespiratory arrest."  Accordingly, the preponderance of the evidence of record shows that the Veteran was given proper informed consent for all relevant VA medical treatment.  38 C.F.R. § 17.32(c) (2010).

While the Veteran claims that his increase in disability was the result of an allergic reaction to a medication prescribed by a VA medical professional, there is no medical evidence of record that provides an opinion that the Veteran has any current disabilities which were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  The Veteran simply claims that compensation is warranted due to the allergic reaction.  There is no evidence of record of a history that the Veteran was allergic to HCTZ at the time of the prescription and therefore this does not qualify as carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.

As such, the evidence of record does not show that the Veteran experiences peripheral neuropathy, a brain disorder, or residuals of a total colostomy and ileostomy as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy, a brain disorder, or residuals of a total colostomy and ileostomy, are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence of record that the Veteran experiences peripheral neuropathy, a brain disorder, or residuals of a total colostomy and ileostomy as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that they were due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for Agent Orange exposure is denied.

Compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy is denied.

Compensation under 38 U.S.C.A. § 1151 for a brain disorder, to include encephalopathy, is denied.

Compensation under 38 U.S.C.A. § 1151 for residuals of a total colostomy and ileostomy is denied.


REMAND

The Veteran claims entitlement to service connection for a low back disorder.  The medical evidence of record shows that the Veteran has a current diagnosis of sacralization of L5 and degenerative disc disease of L2-3, L3-4, and L4-5.  In addition, the Veteran has reported that he injured his back during military service and that the symptoms from that injury had become worse over time.  The Veteran has never been provided with a VA medical examination with respect to his low back disorder.  As such, a medical examination is in order to determine whether the Veteran's currently diagnosed low back disorder is related to military service.  38 C.F.R. § 3.159 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine the etiology of any low back disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, the examiner must state whether any currently diagnosed back disorder is related to the Veteran's military service.  This opinion must include an explanation of the basis for the opinion.  If this opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


